NO. 07-03-0460-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   JULY 11, 2005
                          ______________________________

                                 JOHNNY REYES, JR.,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                    NO. A15099-0308; HON. ED SELF, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant Johnny Reyes, Jr. appeals his conviction for theft. Through four issues,

he contends that 1) he did not knowingly and intelligently waive his right of appeal, 2) the

jury was improperly instructed, 3) he received ineffective assistance of counsel, and 4) the

evidence was legally and factually insufficient to sustain his conviction. We dismiss the

appeal.
       The certification of right to appeal signed by the trial court states that appellant

“waived the right to appeal.” Given this, we are obligated to dismiss the cause unless the

record before us illustrates that the certification is defective. Dears v. State, 154 S.W.3d
610, 613-14 (Tex. Crim. App. 2005). It does not.

       After being found guilty of theft, appellant waived his request to have the jury assess

punishment. Instead, he wanted the trial court to determine his sentence. Furthermore,

both the State and appellant agreed to propose a sentence to the court as part of an

agreement. Through the latter, appellant would accept a term of confinement for two years

in a state jail facility. In return, the State would dismiss a particular misdemeanor charge

pending against him and forego prosecution for various other acts performed by appellant.

Questions posed to appellant by both his counsel and the State revealed that he

understood and accepted the terms of the bargain. Thereafter, the trial court inquired

about whether he also understood that as part of the agreement appellant would also

provide restitution of $4000 and “waive . . . any right to appeal that [appellant] has.” Further

questioning of appellant by his attorney about these two matters illustrated that he

understood and agreed to them as well. Given this response, the trial court sentenced

appellant in accordance with the terms discussed.

       The Court of Criminal Appeals has held that a defendant may legitimately waive his

right to appeal when the defendant knows of the potential sentence to be assessed before

executing the waiver. Monreal v. State, 99 S.W.3d 615, 618 (Tex. Crim. App. 2003);

Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000). And, before us is

evidence illustrating that appellant knew of the sentence to which he was exposed when

he agreed to waive his right to appeal. So, because the record illustrates that the waiver

                                               2
was and is valid under Monreal and Blanco, the trial court’s certification is not defective.

Thus, we must dismiss this cause given that appellant relinquished his right to appeal, as

evinced by the court’s certification.1

        The appeal is dismissed pursuant to Texas Rule of Appellate Procedure 25.2.



                                                           Brian Quinn
                                                           Chief Justice

Do not publish.




        1
         Ag ain , appellant attacks the validity o f the waiver through his first issue. Yet, the same evidence
used to show that the certificate of appeal was not defective also provides ample basis upon which the trial
court could have reaso nab ly foun d the waiver to be know ing, intelligent, and voluntary. So by dismissing the
appeal we also overrule appellant’s first issue.

                                                       3